DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/19/2022. Claims 1, 14, and 19 have been amended. Claim 16 has been cancelled. No new claims have been added. Therefore, claims 1-7, 11-15, and 17-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332), in view of Imboden et al (2007/0179414), and in view of Zhou et al. (2012/0109043).
Regarding claim 1, Kim discloses a skincare device configured to treat the skin of a user, comprising: a main body (36; housing) having a first side (top portion of house 36) having a first surface (surface defined on top surface of top of housing 36 as shown in FIG. 1) (col. 3, lines 5-10; FIG. 1), a second side (22; window) substantially opposite the first side having a second surface (planar surface of 22 as shown in FIG. 2) (col. 3, lines 45-50), and an intermediate portion (portion around the housing defined with side of upper 56 and lower 58 housing sections) (col. 3, lines 10-15) extending from the first side to the second side and having a third surface (see FIG. 1 and 2; any surface between first and second surface can be third surface); a motor (30) disposed within the main body and configured to produce pulsations of said skincare device (causes the generation of vibratory motion) (col. 4, lines 10-19); a temperature control unit (24; infrared radiation sources or lamps) disposed within the main body (col. 3, lines 41-55; see also FIG. 4), the temperature control unit configured to generate heat to treat said skin and transfer the heat to the first side (infrared heat may be applied the selected portions of the user’s anatomy through heat conductive portion of housing or window 22) (col. 3, lines 50-55 and col. 4 lines 10-11); a user control (52; switch) disposed on the intermediate portion, the user control configured to operate the motor, and the temperature control unit (switch is moved to the desired setting whereby vibration and or infrared heat may be applied to selected portions of the user’s anatomy) (col. 4, lines 5-20); and a power source disposed within the main body (34; rechargeable battery) (col. 3, lines 40-45; FIG. 4). While Kim does disclose the infrared light or lamp as a heat applicator, it is also a light source as acclaimed which will emit light to a user’s skin through the window 22 through the Fresnel lenses (col. 3, lines 42-60). However, Kim does not disclose a separate light source. 
Black teaches a skin treatment device comprising a body having a first side (see FIG. 9 of Black) comprising a light source (930; light sources) disposed within the body and configured to emit light to treat said skin (light beam with unique hygienic effect), the light source configured to emit the light adjacent the first side and a user control configured to operate the light source (directed out the first side, therefore emitting light adjacent the first side) and a user control (950; switch) configured to operate the light source (switch for the light source) (para. 0036, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the skincare treatment device of Kim a light source disposed within the main body and configured to emit light to treat said skin, the light source configured to emit the light adjacent the first side (that is to add openings to allow optical fibers to direct light beats out through openings) and that the user control is configured to operate the light source as taught in order to deliver beams of light with a unique hygienic effect (para. 0036) but can also be anti-inflammatory effect, a preventative effect, an anti-bacterial effect, sterilizing effect, a  cosmetic effect, a therapeutic effect, a healing effect, a bio-stimulative effect, a bio-altering effect, a pain-[relieving] effect, an agent penetrating effect, a photo-rejuv[e]nating effect, a photo-dynamic treatment effect, a skin stimulating effect, a hair growth stimulating effect or a nail treatment effect (para. 0005).
The modified device of Kim does not specifically disclose that the rechargeable battery is a lithium-ion battery.
However, Imboden teaches a handheld massaging apparatus that also comprises a power source (48) disposed within a main body, said power source comprising a lithium-ion battery (see para. 0057; FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the skincare treatment device of Kim to be a lithium ion battery as taught by Imboden since lithium ion batteries are well known in the art for providing high capacity energy storage and high voltage for operating vibrational devices (para. 0051).
The now modified device of Kim does not disclose that the main body is substantially disc shaped.
Zhou teaches a skincare device comprising a main body being substantially disc shaped (oval shape) (para. 0027) that also comprises a vibrating means and lighting means (Zhou; col. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of the modified device of Kim to be substantially disc shaped as taught by Zhou to provide the user with a more ergonomic shape for applying the skin treatment (e.g. easy-holding) (para. 0027).
Regarding claim 2, the modified device of Kim discloses that the light source comprises light-emitting diodes (“light sources are preferably low power light sources including…light emitting diodes”; Black, para. 0023).
Regarding claim 3-5, the modified device of Kim discloses that the light source is configured to emit red, green and blue lights (embodiment of FIG. 9 is described as being similar to that of FIG. 7 which is described to have light sources “as discussed supra”; Black discloses discussion in supra references light sources having red, green and blue wavelengths 112 & 122 in para. 0028 and red wavelengths 222 in para. 0029).
Regarding claim 6, the modified device of Kim discloses the second surface defines a set of protrusions (54, nipples) (Kim, col. 3, lines 10-15).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332), in view of Imboden et al (2007/0179414), in view of Zhou et al. (2012/0109043) as applied to claim 1 above, and in further view of Boone, III et al. (2010/0049177).
Regarding claim 7, the modified device of Kim does not disclose a sensor disposed within the main body configured to detect the temperature of the skincare device and shut down the skincare device in the event that it exceeds a certain temperature.
Boone, teaches a skin care therapy device that combines massage therapy, light therapy, and thermal energy therapy (abstract, para. 0088) including a sensor (temperature sensor or thermostat 261, see para. 0087) disposed within the main body (202; hand piece, see para. 0048 and FIG. 2) configured to detect the temperature of the skincare device and shut down the skincare device in the event that it exceeds a certain temperature (temperature sensor may also function as a safety features, the control unit may decrease or disconnect power to the radiation sources) (para. 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the modified device of McNair a sensor and a corresponding control unit disposed within the main body configured to detect the temperature of the skincare device and shut down the skincare device in the event that it exceeds a certain temperature as taught by Boone in order to prevent the user from burning their skin (para. 0088) in an event of device malfunction or user error in improper setting.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332), in view of Imboden et al (2007/0179414), in view of Zhou et al. (2012/0109043) as applied to claim 1 above, and in further view of Driscoll et al. (2016/0030279).
Regarding claim 11, the modified device of Kim has everything as claimed but does not disclose a controller disposed within the main body and an interface operatively connected to the controller, the interface being configured to transmit information to a mobile phone. 
However, Driscoll teaches a personal massaging device (100) that also provides heating (150) which teaches a controller (180) and an interface (195, para. 0034) operatively connected to the controller (para. 0024), the interface being configured to transmit information to a mobile phone (system 300 may include a PMD interfaced with computing device 304, which can includes a mobile phone) (para. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the modified device of Kim a controller disposed within the main body and an interface operatively connected to the controller, the interface being configured to transmit information to a mobile phone as taught by Driscolle in order to allow storage of a set of instruction and executing processes (para. 0056) to control the therapy device to provide personalized therapy that is suited for the user.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332) and in view of Imboden et al (2007/0179414), in view of Zhou et al. (2012/0109043) as applied to claim 1 above, and in further view of Mertens et al. (2008/0071138).
Regarding claim 12, the modified device of Kim does not disclose that the third surface comprises of silicone.
However, Mertens teaches a vibration device that has a housing that comprises silicone (device housing 62 can be constructed from biocompatible materials  including silicone) (para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the third surface of the modified device of Kim silicone as taught by Mertens to ensure that it will not cause adverse tissue reactions when placed in contact with the patient’s skin (para. 0051).
Regarding claim 13, the modified device of Kim discloses that a portion of the second surface is comprised of silicone and is integrally formed with the third surface (see FIG. 1 of Kim, third surface and second surface are integrally formed as it transitions down, as modified by Mertens above to be constructed from biocompatible materials for the housing, see also rejection to claim 12 above.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130) in view of Black (2004/0006332), and in view of Zhou et al. (2012/0109043).
Regarding claim 14, Kim discloses a skincare device configured to treat the skin of a user, comprising: a main body (36; housing) having a first side (top portion of house 36) having a first surface (surface defined on top surface of top of housing 36 as shown in FIG. 1) (col. 3, lines 5-10; FIG. 1), a second side (22; window) substantially opposite the first side having a second surface (planar surface of 22 as shown in FIG. 2) (col. 3, lines 45-50), and an intermediate portion (portion around the housing defined with side of upper 56 and lower 58 housing sections) (col. 3, lines 10-15) extending from the first side to the second side and having a third surface (see FIG. 1 and 2; any surface between first and second surface can be third surface), the first side and the intermediate portion cooperatively defining a groove (see groove of switch 52) extending towards the second side (groove does “extend” towards second side as it is spanning a thickness between the first and second sides); the second surface defines a set of protrusions (54, nipples) (col. 3, lines 10-15); a motor (30) disposed within the main body and configured to produce pulsations of said skincare device (causes the generation of vibratory motion) (col. 4, lines 10-19); a temperature control unit (24; infrared radiation sources or lamps) disposed within the main body (col. 3, lines 41-55; see also FIG. 4), the temperature control unit configured to generate heat to treat said skin and transfer the heat to the first side (infrared heat may be applied the selected portions of the user’s anatomy through heat conductive portion of housing or window 22) (col. 3, lines 50-55 and col. 4 lines 10-11); a user control (52; switch) disposed on the intermediate portion, the user control configured to operate the motor, and the temperature control unit (switch is moved to the desired setting whereby vibration and or infrared heat may be applied to selected portions of the user’s anatomy) (col. 4, lines 5-20). While Kim does disclose the infrared light or lamp as a heat applicator, it is also a light source as acclaimed which will emit light to a user’s skin through the window 22 through the Fresnel lenses (col. 3, lines 42-60). However, Kim does not disclose a separate light source. 
Black teaches a skin treatment device comprising a body having a first side (see FIG. 9 of Black) comprising a light source (930; light sources) disposed within the body and configured to emit light to treat said skin (light beam with unique hygienic effect), the light source configured to emit the light adjacent the first side and a user control configured to operate the light source (directed out the first side, therefore emitting light adjacent the first side) and a user control (950; switch) configured to operate the light source (switch for the light source) (para. 0036, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the skincare treatment device of Kim a light source disposed within the main body and configured to emit light to treat said skin, the light source configured to emit the light adjacent the first side (that is to add openings to allow optical fibers to direct light beats out through openings) and that the user control is configured to operate the light source as taught in order to deliver beams of light with a unique hygienic effect (para. 0036) but can also be anti-inflammatory effect, a preventative effect, an anti-bacterial effect, sterilizing effect, a  cosmetic effect, a therapeutic effect, a healing effect, a bio-stimulative effect, a bio-altering effect, a pain-[relieving] effect, an agent penetrating effect, a photo-rejuv[e]nating effect, a photo-dynamic treatment effect, a skin stimulating effect, a hair growth stimulating effect or a nail treatment effect (para. 0005).
Regarding claim 15, the modified device of Kim discloses that the light source is configured to emit red, green and blue lights (embodiment of FIG. 9 is described as being similar to that of FIG. 7 which is described to have light sources “as discussed supra”; Black discloses discussion in supra references light sources having red, green and blue wavelengths 112 & 122 in para. 0028 and red wavelengths 222 in para. 0029).
The now modified device of Kim does not disclose that the main body is substantially disc shaped.
Zhou teaches a skincare device comprising a main body being substantially disc shaped (oval shape) (para. 0027) that also comprises a vibrating means and lighting means (Zhou; col. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of the modified device of Kim to be substantially disc shaped as taught by Zhou to provide the user with a more ergonomic shape for applying the skin treatment (e.g. easy-holding) (para. 0027).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332), in view of Zhou et al. (2012/0109043) as applied to claim 14 above, and in further view of Driscoll et al. (2016/0030279).
Regarding claim 17, the modified device of Kim has everything as claimed but does not disclose a controller disposed within the main body and an interface operatively connected to the controller, the interface being configured to transmit information to a mobile phone. 
However, Driscoll teaches a personal massaging device (100) that also provides heating (150) which teaches a controller (180) and an interface (195, para. 0034) operatively connected to the controller (para. 0024), the interface being configured to transmit information to a mobile phone (system 300 may include a PMD interfaced with computing device 304, which can includes a mobile phone) (para. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the modified device of Kim a controller disposed within the main body and an interface operatively connected to the controller, the interface being configured to transmit information to a mobile phone as taught by Driscolle in order to allow storage of a set of instruction and executing processes (para. 0056) to control the therapy device to provide personalized therapy that is suited for the user.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332), in view of Zhou et al. (2012/0109043) as applied to claim 14 above, and in further view of Krueger (2004/0193237).
Regarding claim 18,  the modified device of Kim does not disclose a sensor disposed within the main body configured to detect the temperature of the skincare device and shut down the skincare device in the event that it exceeds a certain temperature.
Krueger teaches a skin care therapy device that provides thermal energy therapy for (abstract) including a first and second sensors (temperature sensors 11, 13, see para. 0041) disposed within the main body (see FIG. 1) configured to detect the temperature of the skincare device and shut down the skincare device in the event that it exceeds a certain temperature (temperature signals delivered to a safety circuit when thresholds exceeded switches the unit to a fault condition and terminates operation) (para. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the modified device of McNair a sensor and a corresponding control unit disposed within the main body configured to detect the temperature of the skincare device and shut down the skincare device in the event that it exceeds a certain temperature as taught by Krueger in order to prevent the user from getting injured when receiving thermal therapy (switches the unit to a fault condition and terminates operation) (para. 0041).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (5,176,130), in view of Black (2004/0006332), in view of Driscoll et al. (2016/0030279), in view of Castel (2011/0040235), in view of Zhou et al. (2012/0109043).
Regarding claim 19, Kim discloses a skincare device configured to treat the skin of a user, comprising: a main body (36; housing) having a first side (top portion of house 36) having a first surface (surface defined on top surface of top of housing 36 as shown in FIG. 1) (col. 3, lines 5-10; FIG. 1), a second side (22; window) substantially opposite the first side having a second surface (planar surface of 22 as shown in FIG. 2) (col. 3, lines 45-50), and an intermediate portion (portion around the housing defined with side of upper 56 and lower 58 housing sections) (col. 3, lines 10-15) extending from the first side to the second side and having a third surface (see FIG. 1 and 2; any surface between first and second surface can be third surface), the first side and the intermediate portion cooperatively defining a groove (see groove of switch 52) extending towards the second side (groove does “extend” towards second side as it is spanning a thickness between the first and second sides); the second surface defines a set of protrusions (54, nipples) (col. 3, lines 10-15); a motor (30) disposed within the main body and configured to produce pulsations of said skincare device (causes the generation of vibratory motion) (col. 4, lines 10-19); a temperature control unit (24; infrared radiation sources or lamps) disposed within the main body (col. 3, lines 41-55; see also FIG. 4), the temperature control unit configured to generate heat to treat said skin and transfer the heat to the first side (infrared heat may be applied the selected portions of the user’s anatomy through heat conductive portion of housing or window 22) (col. 3, lines 50-55 and col. 4 lines 10-11); a user control (52; switch) disposed on the intermediate portion, the user control configured to operate the motor, and the temperature control unit (switch is moved to the desired setting whereby vibration and or infrared heat may be applied to selected portions of the user’s anatomy) (col. 4, lines 5-20). While Kim does disclose the infrared light or lamp as a heat applicator, it is also a light source as acclaimed which will emit light to a user’s skin through the window 22 through the Fresnel lenses (col. 3, lines 42-60). However, Kim does not disclose a separate light source. 
Black teaches a skin treatment device comprising a body having a first side (see FIG. 9 of Black) comprising a light source (930; light sources) disposed within the body and configured to emit light to treat said skin (light beam with unique hygienic effect), the light source configured to emit the light adjacent the first side and a user control configured to operate the light source (directed out the first side, therefore emitting light adjacent the first side) and a user control (950; switch) configured to operate the light source (switch for the light source) (para. 0036, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the skincare treatment device of Kim a light source disposed within the main body and configured to emit light to treat said skin, the light source configured to emit the light adjacent the first side (that is to add openings to allow optical fibers to direct light beats out through openings) and that the user control is configured to operate the light source as taught in order to deliver beams of light with a unique hygienic effect (para. 0036) but can also be anti-inflammatory effect, a preventative effect, an anti-bacterial effect, sterilizing effect, a  cosmetic effect, a therapeutic effect, a healing effect, a bio-stimulative effect, a bio-altering effect, a pain-[relieving] effect, an agent penetrating effect, a photo-rejuv[e]nating effect, a photo-dynamic treatment effect, a skin stimulating effect, a hair growth stimulating effect or a nail treatment effect (para. 0005).
The now modified device of Kim has everything as claimed but does not disclose a controller disposed within the main body and an interface operatively connected to the controller, the interface being configured to transmit information to a mobile phone. 
However, Driscoll teaches a personal massaging device (100) that also provides heating (150) which teaches a controller (180) and an interface (195, para. 0034) operatively connected to the controller (para. 0024), the interface being configured to transmit information to a mobile phone (system 300 may include a PMD interfaced with computing device 304, which can includes a mobile phone) (para. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the modified device of Kim a controller disposed within the main body and an interface operatively connected to the controller, the interface being configured to transmit information to a mobile phone as taught by Driscolle in order to allow storage of a set of instruction and executing processes (para. 0056) to control the therapy device to provide personalized therapy that is suited for the user.
The now modified device of Kim does not specifically disclose that the temperature control unit also is configured to cool the first side of the main body to treat the skin.
However, Castel teaches another skin treatment device with multiple therapies comprising a temperature control unit (peltier unit) (para. 0080) disposed within the main body that is configured to generate heat and also configured to cool a side of the device to treat the skin of the user (Peltier unit to selectively heat or cool the treatment site) (para. 0084).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace the temperature control unit of the modified device of Kim to be a peltier unit configured to deliver both heat and cooling as taught by Castel in order to control the transdermal delivery of a therapeutic agent effectively (para. 0017).
The now modified device of Kim does not disclose that the main body is substantially disc shaped.
Zhou teaches a skincare device comprising a main body being substantially disc shaped (oval shape) (para. 0027) that also comprises a vibrating means and lighting means (Zhou; col. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of the modified device of Kim to be substantially disc shaped as taught by Zhou to provide the user with a more ergonomic shape for applying the skin treatment (e.g. easy-holding) (para. 0027).

Regarding claim 20, the modified device of Kim discloses that the light source is configured to emit red, green and blue lights (embodiment of FIG. 9 is described as being similar to that of FIG. 7 which is described to have light sources “as discussed supra”; Black discloses discussion in supra references light sources having red, green and blue wavelengths 112 & 122 in para. 0028 and red wavelengths 222 in para. 0029).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,307,330 (pat ‘330) in view of Imboden et al (2007/0179414), in view of Zhou et al. (2012/0109043). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, claims 1 of pat ‘330 have everything as claimed, the only difference being that the claims also recite the light source emitting light into the groove and that in claim 1 of the present application, there is no grooves recited. Claim 1 of the present application does not specifically disclose that the rechargeable battery is a lithium-ion battery.
However, Imboden teaches a handheld massaging apparatus that also comprises a power source (48) disposed within a main body, said power source comprising a lithium-ion battery (see para. 0057; FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the skincare treatment device of the device of Pat’ 330 to be a lithium ion battery as taught by Imboden since lithium ion batteries are well known in the art for providing high capacity energy storage and high voltage for operating vibrational devices (para. 0051).
The now modified device of Pat’ 330 does not disclose that the main body is substantially disc shaped.
Zhou teaches a skincare device comprising a main body being substantially disc shaped (oval shape) (para. 0027) that also comprises a vibrating means and lighting means (Zhou; col. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of the modified device of pat. ‘330 to be substantially disc shaped as taught by Zhou to provide the user with a more ergonomic shape for applying the skin treatment (e.g. easy-holding) (para. 0027).

Regarding dependent claims 1-7, 11-12, , claims 2-12 of pat. ‘330 has the same limitations as claimed.
Claim 13 of rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,307,330 (pat ‘330,) in view of Imboden et al (2007/0179414), in view of Zhou et al. (2012/0109043). as applied to claim 1 above, and in view of Mertens et al. (2008/0071138).
Regarding claim 13, claim 12 of pat ‘330 does not recite a portion of the second surface is comprised of silicone and is integrally formed with the third surface
However, Mertens teaches a vibration device that has a housing that comprises silicone and that a portion of the second surface is comprised of silicone and is integrally formed with the third surface (device housing 62 can be constructed from biocompatible materials  including silicone--see FIG. 1 of Kim, third surface and second surface are integrally formed as it transitions down) (para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the second and third surface of claim 12 of pat. ‘330 integrated silicone as taught by Mertens to ensure that it will not cause adverse tissue reactions when placed in contact with the patient’s skin (para. 0051).

Claims 14-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,307,330 (pat ‘330) in view of Zhou et al. (2012/0109043). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 14 and 19, claims 13, and 18 of pat ‘330 have everything as claimed, the only difference being that the claims also recite the light source emitting light into the groove and that in the claim of the present application, there is no grooves recited.
The device of claim 13 of Pat’ 330 does not disclose that the main body is substantially disc shaped.
Zhou teaches a skincare device comprising a main body being substantially disc shaped (oval shape) (para. 0027) that also comprises a vibrating means and lighting means (Zhou; col. 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body of the claim 13 of pat. ‘330 to be substantially disc shaped as taught by Zhou to provide the user with a more ergonomic shape for applying the skin treatment (e.g. easy-holding) (para. 0027).

Regarding dependent claims 15, 17-18 and 20, claims 14-17 and 19 of pat. ‘330 has the same limitations as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (2016/0361563) teaches a disc shaped skin treatment device that provides vibration stimulation, light stimulation, and thermal stimulation. Toya et al .(2008/0053979) teaches disc shaped vibrating and warming device. Kumanomido (2011/0166486) teaches a disc shaped vibration massager.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619